Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 12/16/2021 has been acknowledgement.  Claims 1-16, and 18-19 are currently pending and have been considered below. Claim 1, 7, 16 and 19 are independent claim. Claim 17 is cancelled. No claim is added new.

Priority
The application claims foreign priority ITALY 102018000004046 filed on 03/28/2018.

Response to Arguments
Applicant’s arguments filed in the amendments on 12/16/2021 have been fully considered but they are not persuasive. The reasons set forth below.

Response to Arguments
Proposed amendment in claim 16 does not overcome 112(b) rejection. The specification does not describe the structure of “a server” or “a production machine”. Examiner does not understand from the specification if the server/production machine consist of hardware or software component.

On pages 8 of the remarks, applicant argued that cited reference fails to teach “simulating a downloading of a single image corresponding to a fixed part of personalization data of the integrated circuit card” and “simulating an execution of a sequence of personalization commands for the integrated circuit card to generate a set of personalization data”.
Examiner respectfully disagrees. The claim recites “simulating a downloading” and “simulating an execution”. It is not clear from the claim language what are meant by “simulating a downloading” and “simulating an execution”. The definition of “simulating” is to make or give or assume the appearance with the intent to deceive. Under BRI examiner interprets by “simulating a downloading” and “simulating an execution” making of a single image corresponding to a fixed part of personalization data and executing some personalization commands to generate personalization data. 
Mazali, ¶[0036]- ¶[0038], the pre-personalization script and the personalization data of the personalization script are sent to the secure element. Here “fixed part of personalization data” is mapped to “pre-personalization script” and “personalization data” is mapped to “personalization data” of the claim. ¶[0043], the personalization script is sent to a transport server suitable for transmitting the script to the secure element via OTA/OTI channel. This transmission over OTA/OTI is mapped to “downloading”. 

On pages 8-9 of the remarks, applicant argued regarding claim 7 that Julin does not teach comparison of two encrypted single image. The reference also does 
Examiner respectfully disagrees. Claim 7 does not explicitly describe what is compared with what. It does not say that first image should be compared with second image. Examiner interprets the claim as having first image and second image and finding fixed portion in the first image and fixed portion in the second image. Then finding non-fixed portion in the first image and non-fixed portion in the second image. Claim does not say “comparing first image with a second image”. Rather claim recites “comparing a first encrypted single image of the plurality of encrypted single images and a second encrypted single image of the plurality of encrypted single images”. With the recitation of limitation “comparing”, Examiner interprets that the system should make sure fixed portion of an image is always same/fixed/unchanged for multiple images that are being created and different portion of the image should be always different among the multiple images. Based on this interpretation, Examiner believes that Julin teaches the claim claimed limitation. Julin, col 3, line 30-35 teaches that central computer calculates Ksim on the basis of card information ICC-ID. Col 4, line 5-10, Ksim is calculated based on master key, serial number and DES algorithm. Here serial number and master key are unique features/component of each card. Thus calculated Ksim should be unique different from each card image. But DES algorithm is same for every card. So it should be fixed portion of every image of the card. Col 4, line 5-25, IMSI, Ki and PUK are encrypted using Ksim and the selected algorithm. The thus-encrypted IMSI, Ki and PUK 

On pages 10 of the remarks, applicant argued regarding claim 16 that cited reference fails to teach “simulating a downloading of a single image corresponding to a fixed part of personalization data of the integrated circuit card” and “simulating an execution of a sequence of personalization commands for the integrated circuit card to generate a set of personalization data”.
Examiner respectfully disagrees. The claim recites “simulating a downloading” and “simulating an execution”. It is not clear from the claim language what are meant by “simulating a downloading” and “simulating an execution”. The definition of “simulating” is to make or give or assume the appearance with the intent to deceive. Under BRI examiner interprets by “simulating a downloading” and “simulating an execution” making of a single image corresponding to a fixed part of personalization data and executing some personalization commands to generate personalization data. 
Mazali, ¶[0036]- ¶[0038], the pre-personalization script and the personalization data of the personalization script are sent to the secure element. Here “fixed part of personalization data” is mapped to “pre-personalization script” and “personalization data” is mapped to “personalization 

For the entire above reasons examiner maintains the rejection.

Claim Analysis- 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of the ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

(B) the term “means” or “step” or the generic placeholder is modified by functional language , typically but not always linked by the transition word “for” (e.g. “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Used of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claims 16 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a server” and “a production machine” term coupled with functional language “configured to simulate/combine/encrypt” and “configured to perform mechanical and electrical operations to produce a specific card and configured to receive” respectfully without reciting sufficient structure to achieve the function.  Claim 16 uses a generic placeholder “configured to” term coupled with functional language “simulate/combine/encrypt” and “receive” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows nothing that appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Examiner could not find any structure for “a server” and “a production machine”.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The claim 16 recites phrases “a server programmed to ”and “a production machine configured to perform mechanical and electrical operations to produce a 
Claim 16 uses the phrase “configured to” term coupled with functional language. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function since such structure (which includes an algorithm for performing the claimed function), material or acts is/are not clearly present in the drawings (e.g. flowcharts, block diagrams) and specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Claim 17-18 are dependent claims dependent on claim 16 that has inherited the deficiencies of the parent claim and have not resolved the deficiencies. Therefore Claim 17-18 are rejected based on the same rationale as applied to the parent claim 16 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mazali (US Patent Application Publication No 2016/0249203 A1) in view of Weiss (US Patent Application Publication No 2009/0124287 A1). 
Regarding Claim 1, Mazali discloses 
a method for personalization of an integrated circuit card, the method comprising: 
simulating a downloading of a single image corresponding to a fixed part of personalization data of the integrated circuit card (Mazali, ¶[0036]- ¶[0038], the pre-personalization script and the personalization data of the personalization script are sent to the secure element. ¶[0069], the personalization server uses the database to identify the pre-personalization script server capable of generating a pre-personalization script for the secure element eUICC1 on the basis of the identifier eUID1 of this secure element. Fixed part of personalization data is mapped to pre-personalization script); 
simulating an execution of a sequence of personalization commands for the integrated circuit card to generate a set of personalization data (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization data and the pre-personalization script); 
combining the set of personalization data with the single image to obtain a card image comprising the fixed part of personalization data and the set of personalization data (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization 
encrypting the card image to obtain an encrypted single image (Mazali, ¶[0081], personalization server encrypts the personalization script by using the set of keys recovered. The encryption is also known as secure channel); and
Mazali does not explicitly teach the following limitation that Weiss teaches:
downloading the encrypted single image in a memory of the integrated circuit card (Weiss, ¶[0011], personalizing data required for use of the mobile radio network are transmitted from a provider to the security module in encrypted form. The encrypted personalizing data are decrypted with the help of a secret key of a user stored in the security module. With the help of decrypted personalizing data the security module is personalized. ¶[0015], the encrypted personalizing data can be transmitted upon respective inquiry which the user directs to the provider. ¶[0027], the provider transmits personalizing data to the secure multimedia card, which are encrypted with the public key of the user sent in transmission). 
Mazali in view of Weiss are analogous art because they are from the “same field of endeavor” and are from the same “problem solving 

Regarding Claim 2, Mazali in view of Weiss discloses the method of claim 1, wherein the encrypting the card image is performed by a Hardware Security Module (Mazali, ¶[0081], personalization server encrypts the personalization script by using the set of keys recovered. The encryption is also known as secure channel. Also Weiss, ¶[0011], personalizing data required for use of the mobile radio network are transmitted from a provider to the security module in encrypted form. The encrypted personalizing data are decrypted with the help of a secret key of a user stored in the security module. With the help of decrypted personalizing data the security module is personalized).

Regarding Claim 3, Mazali in view of Weiss discloses the method of claim 2, wherein the Hardware Security Module comprises a transport key identical to a transport key available at the integrated circuit card (Weiss, ¶[0026], the encryption is carried out by the secure multimedia 

Regarding Claim 4, Mazali in view of Weiss discloses the method of claim 1, wherein downloading the encrypted single image in the memory of the integrated circuit card comprises transmitting the encrypted single image to a production machine and downloading the encrypted single image from the production machine into the memory of the integrated circuit card (Weiss, ¶[0015], the encrypted personalizing data can be transmitted upon respective inquiry which the user directs to the provider. ¶[0027], the provider transmits personalizing data to the secure multimedia card, which are encrypted with the public key of the user sent in transmission).

Regarding Claim 5, Mazali in view of Weiss discloses the method of claim 1, wherein simulating the downloading of the single image corresponding to the fixed part of personalization data of the integrated circuit card comprises: 
simulating the integrated circuit card using a simulated card (Weiss, ¶[0023], Fig-1, a part of the storage capacity of the secure multimedia 
simulating a non-volatile memory of the integrated circuit card using a simulated memory (Weiss, ¶[0023], Fig-1, a part of the storage capacity of the secure multimedia card is realized in the form of a memory safe from access. Public key and secret key are generated as key pair and stored in memory); and 
writing a data image of the fixed part of personalization data of the integrated circuit card into the simulated memory (Weiss, ¶[0015], the encrypted personalizing data can be transmitted upon respective inquiry which the user directs to the provider. ¶[0027], the provider transmits personalizing data to the secure multimedia card, which are encrypted with the public key of the user sent in transmission).

Regarding Claim 6, Mazali in view of Weiss discloses the method of claim 1, wherein combining the set of personalization data with the single image to obtain the card image comprises interleaving the fixed part of personalization data with the set of personalization data (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization data and the pre-personalization script. Here card image is mapped to personalization script. ¶[0074], the personalization server generates a personalization script by incorporating the personalization data in the pre-personalization script).

Regarding Claim 16, Mazali discloses a system for personalization of an integrated circuit card, comprising: 
a server programmed to: 
simulate a downloading of a single image corresponding to a fixed part of personalization data of the integrated circuit card (Mazali, ¶[0036]- ¶[0038], the pre-personalization script and the personalization data of the personalization script are sent to the secure element. ¶[0069], the personalization server uses the database to identify the pre-personalization script server capable of generating a pre-personalization script for the secure element eUICC1 on the basis of the identifier eUID1 of this secure element. Fixed part of personalization data is mapped to pre-personalization script); 
simulate an execution of a sequence of personalization commands for the integrated circuit card to generate a set of personalization data (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization data and the pre-personalization script); 
combine the set of personalization data with the single image to obtain a card image comprising the fixed part of personalization data and the set of personalization data (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization data and the pre-personalization script. Here card image is mapped to 
encrypt the card image to obtain an encrypted single image (Mazali, ¶[0081], personalization server encrypts the personalization script by using the set of keys recovered. The encryption is also known as secure channel); and 
Mazali does not explicitly teach the following limitation that Weiss teaches:
a production machine configured to perform mechanical and electrical operations to produce a specific card and configured to receive the encrypted single image and to download the encrypted single image in a memory of the integrated circuit card (Weiss, ¶[0011], personalizing data required for use of the mobile radio network are transmitted from a provider to the security module in encrypted form. The encrypted personalizing data are decrypted with the help of a secret key of a user stored in the security module. With the help of decrypted personalizing data the security module is personalized. ¶[0015], the encrypted personalizing data can be transmitted upon respective inquiry which the user directs to the provider. ¶[0027], the provider transmits personalizing data to the secure multimedia card, which are encrypted with the public key of the user sent in transmission).


Regarding Claim 18, Mazali in view of Weiss discloses the system of claim 16, wherein the server is programmed to combine the set of personalization data with the single image to obtain the card image by interleaving the fixed part of personalization data with the set of personalization data (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization data and the pre-personalization script. Here card image is mapped to personalization script. ¶[0074], the personalization server generates a personalization script by incorporating the personalization data in the pre-personalization script).

Regarding Claim 19, Mazali in view of Weiss discloses a computer-program product comprising a non-transitory computer readable storage medium storing programming, the programming including instructions to: 
simulate a downloading of a single image corresponding to a fixed part of personalization data of an integrated circuit card (Mazali, ¶[0036]- ¶[0038], the pre-personalization script and the personalization data of the personalization script are sent to the secure element. ¶[0069], the personalization server uses the database to identify the pre-personalization script server capable of generating a pre-personalization script for the secure element eUICC1 on the basis of the identifier eUID1 of this secure element. Fixed part of personalization data is mapped to pre-personalization script); 
simulate an execution of a sequence of personalization commands for the integrated circuit card to generate a set of personalization data (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization data and the pre-personalization script);
combine the set of personalization data with the single image to obtain a card image comprising the fixed part of personalization data and the set of personalization data (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization data and the pre-personalization script. Here card image is mapped to personalization script. ¶[0074], the personalization server generates a 
encrypt the card image to obtain an encrypted single image (Mazali, ¶[0081], personalization server encrypts the personalization script by using the set of keys recovered. The encryption is also known as secure channel); and
Mazali does not explicitly teach the following limitation that Weiss teaches:
download the encrypted single image in a memory of the integrated circuit card (Weiss, ¶[0011], personalizing data required for use of the mobile radio network are transmitted from a provider to the security module in encrypted form. The encrypted personalizing data are decrypted with the help of a secret key of a user stored in the security module. With the help of decrypted personalizing data the security module is personalized. ¶[0015], the encrypted personalizing data can be transmitted upon respective inquiry which the user directs to the provider. ¶[0027], the provider transmits personalizing data to the secure multimedia card, which are encrypted with the public key of the user sent in transmission).
Mazali in view of Weiss are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “method for performing an electronic personalization and/or initialization of a chip card”. It would .

Claim 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mazali (US Patent Application Publication No 2016/0249203 A1) in view of Julin (US Patent No 5,557,679). 

Regarding Claim 7, Mazali discloses a method for personalization of a plurality of integrated circuit cards sharing a same fixed part of personalization data, the method comprising:
generating a plurality of encrypted single images for the plurality of integrated circuit cards, wherein generating the plurality of encrypted single images comprises, for each respective integrated circuit card of the plurality of integrated circuit cards (Mazali, ¶[0081], personalization server encrypts the personalization script by using the set of keys recovered. The encryption is also known as secure channel):
simulating a downloading of a single image corresponding to a fixed part of personalization data of the respective integrated circuit card (Mazali, ¶[0036]- ¶[0038], the pre-personalization script and the personalization data of the personalization script are sent to the secure 
simulating an execution of a sequence of personalization commands for the respective integrated circuit card to generate a set of personalization data (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization data and the pre-personalization script); 
combining the set of personalization data with the single image to obtain a card image comprising the fixed part of personalization data and the set of personalization data (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization data and the pre-personalization script. Here card image is mapped to personalization script. ¶[0074], the personalization server generates a personalization script by incorporating the personalization data in the pre-personalization script); and 
encrypting the card image to obtain a respective encrypted single image (Mazali, ¶[0081], personalization server encrypts the personalization script by using the set of keys recovered. The encryption is also known as secure channel).

comparing a first encrypted single image of the plurality of encrypted single images and a second encrypted single image of the plurality of encrypted single images (Julin, col 3, line 45-50, the card manufacturer calculates Ksim for the respective card in a series to be sent based on the DES algorithm, the master key and the card serial number. Col 4, line 5-25, Ksim is calculated based on master key, serial number and DES algorithm. IMSI, Ki and PUK are encrypted using Ksim and the selected algorithm. The thus-encrypted IMSI, Ki and PUK and other data to be transferred are encrypted using the key K1 and the DES algorithm. The other data now decrypted can be loaded directly in the SIM card, while IMSI, Ki and PUK still in encrypted form are transferred to the SIM card for decryption using key Ksim and pertaining algorithm. After decryption, IMSI, Ki and PUK are loaded in the pertaining data field in the SIM card); 
identifying portions of the first encrypted single image and the second encrypted single image that are identical as the same fixed part of personalization data (Julin, col3, line 45-50, the card manufacturer calculates Ksim for the respective card in a series to be sent based on the DES algorithm, the master key and the card serial number. Col 4, line 5-25, Ksim is calculated based on master key, serial number and DES algorithm. IMSI, Ki and PUK are encrypted using Ksim and the 
storing the same fixed part of personalization data (Julin, col 4, line 5-25, IMSI, Ki and PUK are encrypted using Ksim and the selected algorithm. The thus-encrypted IMSI, Ki and PUK and other data to be transferred are encrypted using the key K1 and the DES algorithm. The other data now decrypted can be loaded directly in the SIM card, while IMSI, Ki and PUK still in encrypted form are transferred to the SIM card for decryption using key Ksim and pertaining algorithm. After decryption, IMSI, Ki and PUK are loaded in the pertaining data field in the SIM card);
identifying portions of the first encrypted single image and the second encrypted single image that are different as the set of personalization data of the first encrypted single image and the set of personalization data of the second encrypted single image (Julin, col 4, line 5-25, IMSI, Ki and PUK are encrypted using Ksim and the selected algorithm. The thus-encrypted IMSI, Ki and PUK and other data to be transferred are encrypted using the key K1 and the DES algorithm. The other data now decrypted can be loaded directly in the SIM card, while 
storing the set of personalization data of the first encrypted single image and the set of personalization data of the second encrypted single image (Julin, col 4, line 5-25, IMSI, Ki and PUK are encrypted using Ksim and the selected algorithm. The thus-encrypted IMSI, Ki and PUK and other data to be transferred are encrypted using the key K1 and the DES algorithm. The other data now decrypted can be loaded directly in the SIM card, while IMSI, Ki and PUK still in encrypted form are transferred to the SIM card for decryption using key Ksim and pertaining algorithm. After decryption, IMSI, Ki and PUK are loaded in the pertaining data field in the SIM card).
Mazali in view of Julin are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “method for performing an electronic personalization and/or initialization of a chip card”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mazali in view of Julin to include the idea of transmitting authentication key in encrypted form. The card reader decrypts the received data and passes them on to the card which prevents spy-out. It is essential to carry out the procedure in a safe 

Regarding Claim 8, Mazali in view of Julian discloses the method of claim 7, further comprising: 
when portions of the first encrypted single image and the second encrypted single image are different, resetting encryption of card images for the plurality of integrated circuit cards to an initial state (Julin, col 3, line 45-50, the card manufacturer calculates Ksim for the respective card in a series to be sent based on the DES algorithm, the master key and the card serial number. Col 4, line 5-25, Ksim is calculated based on master key, serial number and DES algorithm. IMSI, Ki and PUK are encrypted using Ksim and the selected algorithm. The thus-encrypted IMSI, Ki and PUK and other data to be transferred are encrypted using the key K1 and the DES algorithm. The other data now decrypted can be loaded directly in the SIM card, while IMSI, Ki and PUK still in encrypted form are transferred to the SIM card for decryption using key Ksim and pertaining algorithm. After decryption, IMSI, Ki and PUK are loaded in the pertaining data field in the SIM card); and 
resuming encryption of the card images to portions of the card images that occur after the portions of the first encrypted single image and the second encrypted single image that are different (Julin, col 3, line 45-50, the card manufacturer calculates Ksim for the respective card 

Regarding Claim 9, Mazali in view of Julian discloses the method of claim 7, further comprising sending the same fixed part of personalization data, the set of personalization data of the first encrypted single image, and the set of personalization data of the second encrypted single image to a production machine (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization data and the pre-personalization script. Here card image is mapped to personalization script. ¶[0074], the personalization server generates a personalization script by incorporating the personalization data in the pre-personalization script. Also Julin, col 4, line 5-25, Ksim is calculated based on master key, serial number and DES algorithm. IMSI, Ki and PUK are encrypted using Ksim and the selected algorithm. The 

Regarding Claim 10, Mazali in view of Julian discloses the method of claim 7, wherein comparing the first encrypted single image of the plurality of encrypted single images and the second encrypted single image of the plurality of encrypted single images comprises a comparison of memory pages of the first encrypted single image and memory pages of the second encrypted single image (Julin, col 3, line 45-50, the card manufacturer calculates Ksim for the respective card in a series to be sent based on the DES algorithm, the master key and the card serial number. Col 4, line 5-25, Ksim is calculated based on master key, serial number and DES algorithm. IMSI, Ki and PUK are encrypted using Ksim and the selected algorithm. The thus-encrypted IMSI, Ki and PUK and other data to be transferred are encrypted using the key K1 and the DES algorithm. The other data now decrypted can be loaded directly in the SIM card, while IMSI, Ki and PUK still in encrypted form are transferred to the SIM card for decryption using key Ksim and 

Regarding Claim 11, Mazali in view of Julian discloses the method of claim 7, wherein comparing the first encrypted single image of the plurality of encrypted single images and the second encrypted single image of the plurality of encrypted single images comprises a comparison of blocks of the first encrypted single image and blocks of the second encrypted single image having a size of plaintext blocks inputted in the encrypting (Julin, col 3, line 45-50, the card manufacturer calculates Ksim for the respective card in a series to be sent based on the DES algorithm, the master key and the card serial number. Col 4, line 5-25, Ksim is calculated based on master key, serial number and DES algorithm. IMSI, Ki and PUK are encrypted using Ksim and the selected algorithm. The thus-encrypted IMSI, Ki and PUK and other data to be transferred are encrypted using the key K1 and the DES algorithm. The other data now decrypted can be loaded directly in the SIM card, while IMSI, Ki and PUK still in encrypted form are transferred to the SIM card for decryption using key Ksim and pertaining algorithm. After decryption, IMSI, Ki and PUK are loaded in the pertaining data field in the SIM card).

Regarding Claim 12, Mazali in view of Julin discloses the method of claim 7, wherein simulating the downloading of the single image corresponding to the fixed part of personalization data of the respective integrated circuit card comprises: 
simulating the respective integrated circuit card using a simulated card (Mazali, ¶[0036]- ¶[0038], the pre-personalization script and the personalization data of the personalization script are sent to the secure element. ¶[0069], the personalization server uses the database to identify the pre-personalization script server capable of generating a pre-personalization script for the secure element eUICC1 on the basis of the identifier eUID1 of this secure element. Fixed part of personalization data is mapped to pre-personalization script); 
simulating a non-volatile memory of the respective integrated circuit card using a simulated memory (Mazali, ¶[0036]- ¶[0038], the pre-personalization script and the personalization data of the personalization script are sent to the secure element. ¶[0069], the personalization server uses the database to identify the pre-personalization script server capable of generating a pre-personalization script for the secure element eUICC1 on the basis of the identifier eUID1 of this secure element. Fixed part of personalization data is mapped to pre-personalization script); and 
writing a data image of the fixed part of personalization data of the respective integrated circuit card into the simulated memory (Mazali, ¶[0036]- ¶[0038], the pre-personalization script and the personalization 

Regarding Claim 13, Mazali in view of Julin discloses the method of claim 7, wherein combining the set of personalization data with the single image to obtain the card image comprises interleaving the fixed part of personalization data with the set of personalization data (Mazali, ¶[0036]- ¶[0038], the personalization script is generated by concatenating said personalization data and the pre-personalization script. Here card image is mapped to personalization script. ¶[0074], the personalization server generates a personalization script by incorporating the personalization data in the pre-personalization script).

Regarding Claim 14, Mazali in view of Julin discloses the method of claim 7, wherein the encrypting the card image is performed by a Hardware Security Module (Mazali, ¶[0081], personalization server encrypts the personalization script by using the set of keys recovered. The encryption is also known as secure channel).

Regarding Claim 15, Mazali in view of Julin discloses the method of claim 14, wherein the Hardware Security Module comprises a transport key identical to a transport key available at the respective integrated circuit card (Mazali, ¶[0081], personalization server encrypts the personalization script by using the set of keys recovered. The encryption is also known as secure channel).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry 



/WASIKA NIPA/           Primary Examiner, Art Unit 2433